UNITED STATES UEPARTNIENTOIF EDUCATION
OHM (W SE'! •, t iAi . F1 14 AVON ANO r '

A.tIILI r .-vrly a SER ICI -i

I)r . am! \tassanan
[vlo_intain Plains Regional Resource enter
( tnh State hi iversity
1 78) North Research Parkway, Suite 1 1 2
1 og_tn, UT 84341
f)ea_• Dr . Massanari :
1 his l tter is in response to your August 6, 2007, electronic mail (email) inquiry on behalf of the
Wvotinutt Department of Education, in which you request clarification of all issue addressed in
]ie echnical assistance document "Questions and Answers on Response to Intervention (RTI)
am: Early Intervening Services (P151 " released in January 2007 by the t)fPce of Special
E ucaltion Proerarns (OSE-P) to Who, the final Part t? re ulatiot~s implementing the 2004
I- Ca,
of tits inc h% ideals with Disabilities Educatiolt Act (Il)l \) .
Yot ask Mhiether or not th ere night be a vt :ty to "held test" niocedures lilt using data from R I I
as Mart of the identidciitloll ofspeeitlc learn)
disabilities (SI_D), You pose a second part to
yogi- Question re- Bell[' rile differences hetwceir eleiiientar s sc:{tools an (i Secondary Schools . You
asik, "Would it be I>ossihle that the I :1) etetctniination at till : elenientarv level world be band on
dtt_~ usin : the RTI urocess %` pile the middle and hich school levels would continue to use a
dtscrcpanc v process'! .,
In its letter to

dated July ?7 . 201)7 . and attaeiiec , t)SEl' states that if the use ol - a

process hand on the child's response to selenliheo rose rch-b artt i nterventions . i n ldentil"ving

chil .irei? with SID is reouircd Iby the local educational agcilc5! (l PA)] . then all children
suss eeted of having an SLD, in all schools in the I EA, would be required to be involved in the
process . However, [as stated ill the Ccniosia letter) research indicates that implementation of
any process, across any system, is most effective when accomplished systematically, in an
incremental manner, over time . [fail LEA chose to ` - scale up'' the implementation of the RTI
illoc el gradually, over time, as would be reasonable, the LEA could not require the use ofR .I'!
fig . Inrpose_s of identifying children with SLD until RTI was fully implemented in the I_T A .
Therefore, it is till rise to require the usc of a process based on the child's response to scientific,
res arch-based intervention before iniplenleniation of that process has been successfully scaled
up .
On 11e oilier hand, f the use of a irocess based on the child's response to scientific, researchb is d intervcnttott, is not rec~ttn - ec . but i s uermitted hw the I FA, a school would not have to wail
until
101 is sully implemented in all schools in the LEA before using R fl as part of the
idci .tilication of SlA) . f hat is, ifthc IT A is aiiowing . but not t'cciiuiriqg the use of R"n, and a
particular school, using the criterm adopted by the State Or dew-m? ring whether the child has an
SLI) is in ittibed under 34 CI-R § Tot) S(e)t'(1}, is inlplcmentuig an RTI process consistent wall

sill1 MARYLAND AVF, , S Vd U'AUiilN(1l't>N ii c -'(12) ;2
www Yd gm ,
arr_~ w r. to fo tnSIrrt {vt ;,,0 u -ri

f' (5 (

(( t~ . . rmd !' t n (t ,re r~(

i wnu!

It,'rtc', Ot r Sgt;ritt6 ti- N<dton. .

e - Carol Massa sari
the LEA's guidelines, it would not have to wait until RTI is implemented in all schools in the
LEA before it could use information from an RTT process as part of the identification of children
with SLI? .
Regarding the second part of your question, the differences between elementary school children
ant secondary school children, the final Part 13 regulations do not make such a distinction
iecirdint the identification of children with SID . However, under 34 CFR ti300 . 307(a)( I)-(3) . a
Stage must adopt, consistent with 34 (I=R 4300 .309, criteria for determining \vhcther ai child has
an SLI) as defined n 34 ('FR 4300 .5(c)( 1 A . '1ho criteria adopted by the State : I ) must not
iec ;,!ire the use of a severe discrepancy between intellectual ability and achieven,ent finde emi ning whether a child has an SLD (2) nlrist permit the use of a process based on the
scientific, research-based intervention ; and (3) may pcrn1it the use ref other
( . it, d' s response to
ali: :rnative research-based procedures for determining whether a child has an SL1) . A public
agency, including an LEA, must use the State criteria in deternrinuig whether a child has an
S! At Nothing in the final Part 13 regulations would prohibit an 1 . EA, ii' consistent with tile State
ci it 'ria, 'from using multiple methods of identifying a chill with an SLD, a part of a full and
iat(iividual evaluation, or reevaluation, across schools or across levels elementary school,
t3mih;dle school or high school) .
Loved on section 607(e) of the IDEA, we are informing you that our response is provided it','
informal guidance and is not legally binding, but represents an interpretation by the U .S .
I- ii (meat of I : dueition of the IDEA in the context of the specific foc ,. s presented .
We hope you find this information responsive to your request . Please do not hesitate to contact
me if you have further eluestions or if I can be of any further assistance .
Sincerely,

7 ctiia, C,ltaid
Acting Director
(."1T ;e of Special Education
Programs
cc : Peg Brown-'lark
John Copenhaver
Enclosure

"'.1lich VGU

;Isnmamc

and My IMwvm§ngServwe;j !IS
SPWA! Edu c-'Itio(I I-" ' .tram
I Io
ir

a

lNu g " c h n cyq w n o f
_ .!!!'l AflLIN fin R?wsf

11115 'cftM I , in '~'VOP.3 _ M votur 111aOf Apr(l

ar tube adAvacd

SiOSEII

r

final PAri P.

EdKim" Aa 1
Voil a5'4

"41

d"? 1a C111 a lor'll CAACIT

MFAI

W%

(in a

_,c of

an R H nadd Aw pwjKm i WotbAp y hw qxc ih, l C,Vn-ig dj,M,h j ,,, q 1)}? ;j ;lr3i LEA €
RTI MW'UjM ' as %-V')OW4 Q a so Or'liwMpam" rlmk', 10 dormnine
t5
L

M

Ibr SPOCnd CdUCWjn;i ;T$ .j Child kk Win a SLD '

in 'Vc

K .1 2) nse the RTI atudol l m SLI) Mig
gibility docaninaii-m)s 1fcno any

arc lhacpro%isiom W Mm IDEA thalwouk'

TI in IlVC IE A

allow i Siaicrind ;n, an LEA to

i!l'.' Shit,: or L("A?

1-13C of a pniccas bris.-I On r! e cIi[&c ~ is pie o 9c ;n6fiv rtnamh Mad immmmin In
with Si, O a rwwicJ .ihcv all clutdrcn

haA !Iu aSLI) . Inal ,

n-, (he 1 F A, %Wd h' rvqoir ,,d to ii vok'M in thr pTpcs'- Hot* vcst--:irvb

11) ph -'nie fit I! i+w W- :'71y PTt)7ess ' acro5s am
'ystenialical yc

I ti rife . ; . -I f*.'C' I

in M ifucrmlerttil Inalincr, ox et iia .z,
of to IM nicidd e

could f" : rcyt a c

tl :~- n

11 ii I F A
I

=tow of RTI foK Tnapo'4c~

al ..

IIIt- t-L- A

U) w'~ I WR

win LEA
QM

MqWMI

0

1AMOK

that

Yvan hub"" ti-.`-_. " Afrwywnwi irp
On th't OlLher In -l", if &C UM Ofa Iinnew Wed to OW ChJd'~ tesp-'orm:
ini ,,-r-%

is not rcqu4od lai is periminal b ) the t FA, a c+te ! --coiihl nn! Nivc io `a ;w
of --Al ~wllrvit44Lt ; :
:qtI F-A'
if ih: LEA it, qllwyft9

W" q1t:~Lo

RV 2- a pan of
ill

y aw "two moral by MC Rxic P n W'Pil~ .V'
'hfid flos
sk 1) as no^'i' . W :n Or&= Tq ) SUR W 1 iniplenwag mi R 71 pmvy~ znrvAw . ~
QAA em&hwn it 4s ,,tEtl its} . Nw%~ to wail wil RTI is PmpNP=nkj W A! whools & W I EPA
En lC3~ it -'ol!"d U',' 11110rianca Rurn an RTI process as Pwt of It o

nli

Rasod o-t SCctioit t?i c) ai tfar SDP L we ate ntft?rtrang you Mal our re'", i ;tnvtdk-d u4
it.fcirm2' ail : %l=src wht :a O, iczxtt\° h pout , t5ttt tcp,,:scr!5 a iti crpn t t(irp hv. -live L;
Dcpsrmrent of Fdi2rats(iit of d-x IDEA ,n the t- ntexi of- be spniIiic facts p-c~ct : .t ci.
14e use y it find dus in&rrniaty ri ttcrhite sct Jstut caq~tc t I'Fra t do t of h
# it t ttn 3 r q 4: tics . sf I CWi be erf arty f tfitl*T as`i 4a c,!
rite i f
lit)i`ael ,

P°nlriti 1. Gtir-ic!
AcTh Dtrrctor
Off tre of Spmif4 Itdulcmton
frovtnts

a

to

tttaet

